
	
		II
		111th CONGRESS
		1st Session
		S. 738
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Ms. Landrieu (for
			 herself, Mr. Bond,
			 Mr. Brownback, Mr. Cochran, Mr.
			 Johnson, and Mr. Roberts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Consumer Credit Protection Act
		  to assure meaningful disclosures of the terms of rental-purchase agreements,
		  including disclosures of all costs to consumers under such agreements, to
		  provide certain substantive rights to consumers under such agreements, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Rental-Purchase Agreement Act
			 of 2009.
		2.Findings and declaration of
			 purposes
			(a)FindingsCongress finds that—
				(1)the rental-purchase industry provides a
			 service that meets and satisfies the demands of many consumers;
				(2)each year, approximately 2,300,000 United
			 States households enter into rental-purchase transactions, and over a 5-year
			 period, approximately 4,900,000 United States households will do so;
				(3)competition among the various firms engaged
			 in the extension of rental-purchase transactions would be strengthened by
			 informed use of rental-purchase transactions; and
				(4)the informed use of rental-purchase
			 transactions results from an awareness of the cost thereof by consumers.
				(b)PurposesThe purposes of this Act are to assure the
			 availability of rental-purchase transactions, to assure simple, meaningful, and
			 consistent disclosure of rental-purchase terms so that consumers will be able
			 to more readily compare the available rental-purchase terms and avoid
			 uninformed use of rental-purchase transactions, and to protect consumers
			 against unfair rental-purchase practices.
			3.Consumer
			 Credit Protection ActThe Consumer
			 Credit Protection Act (15 U.S.C. 1601 et seq.) is amended
			 by adding at the end the following new title:
			
				XRental-Purchase transactions
					
						Sec. 1001. Short title;
				  definitions.
						Sec. 1002. Exempted
				  transactions.
						Sec. 1003. General disclosure
				  requirements.
						Sec. 1004. Rental-purchase
				  disclosures.
						Sec. 1005. Other agreement
				  provisions.
						Sec. 1006. Right to acquire
				  ownership.
						Sec. 1007. Prohibited
				  provisions.
						Sec. 1008. Statement of
				  accounts.
						Sec. 1009. Renegotiations and
				  extensions.
						Sec. 1010. Point-of-rental
				  disclosures.
						Sec. 1011. Rental-purchase
				  advertising.
						Sec. 1012. Civil
				  liability.
						Sec. 1013. Additional grounds
				  for civil liability.
						Sec. 1014. Liability of
				  assignees.
						Sec. 1015.
				  Regulations.
						Sec. 1016.
				  Enforcement.
						Sec. 1017. Criminal liability
				  for willful and knowing violation.
						Sec. 1018. Relation to other
				  laws.
						Sec. 1019. Effect on
				  Government agencies.
						Sec. 1020. Compliance
				  date.
					
					1001.Short title; definitions
						(a)Short titleThis title may be cited as the
				Rental-Purchase Protections Act.
						(b)DefinitionsFor purposes of this title, the following
				definitions shall apply:
							(1)AdvertisementThe term advertisement means a
				commercial message in any medium that promotes, directly or indirectly, a
				rental-purchase agreement, but does not include price tags, window signs, or
				other in-store merchandising aids.
							(2)Agricultural purposeThe term agricultural purpose
				includes—
								(A)the production, harvest, exhibition,
				marketing, transformation, processing, or manufacture of agricultural products
				by a natural person who cultivates plants or propagates or nurtures
				agricultural products; and
								(B)the acquisition of farmlands, real property
				with a farm residence, or personal property and services used primarily in
				farming.
								(3)BoardThe term Board means the Board
				of Governors of the Federal Reserve System.
							(4)Cash priceThe term cash price means the
				price at which a merchant, in the ordinary course of business, offers to sell
				for cash the property that is the subject of the rental-purchase
				transaction.
							(5)ConsumerThe term consumer means a
				natural person who is offered or enters into a rental-purchase
				agreement.
							(6)Date of consummationThe term date of consummation
				means the date on which a consumer becomes contractually obligated under a
				rental-purchase agreement.
							(7)Initial paymentThe term initial payment means
				the amount to be paid before or at the time of consummation of the agreement,
				or the time of delivery of the property covered by the agreement if delivery
				occurs after consummation, including—
								(A)the rental payment;
								(B)service, processing, or administrative
				charges;
								(C)any delivery fee;
								(D)refundable security deposit;
								(E)taxes;
								(F)mandatory fees or charges; and
								(G)any optional fees or charges agreed to by
				the consumer.
								(8)MerchantThe term merchant means a
				person who provides the use of property through a rental-purchase agreement in
				the ordinary course of business and to whom the initial payment by the consumer
				under the agreement is payable.
							(9)Payment scheduleThe term payment schedule
				means the amount and timing of the periodic payments and the total number of
				all periodic payments that the consumer will make if the consumer acquires
				ownership of the property by making all periodic payments.
							(10)Periodic paymentThe term periodic payment
				means the total payment that a consumer will make for a specific rental period
				after the initial payment, including the rental payment, taxes, mandatory fees
				or charges, and any optional fees or charges agreed to by the consumer.
							(11)PropertyThe term property means
				property that is not real property under the laws of the State in which the
				property is located when it is made available under a rental-purchase
				agreement.
							(12)Rental
				paymentThe term rental
				payment means rent required to be paid by a consumer for the possession
				and use of property for a specific rental period, but does not include taxes or
				any fees or charges.
							(13)Rental periodThe term rental period means a
				week, month, or other specific period of time, during which the consumer has a
				right to possess and use property that is the subject of a rental-purchase
				agreement after paying the rental payment and any applicable taxes for such
				period.
							(14)Rental-Purchase agreement
								(A)In generalThe term rental-purchase
				agreement means a contract in the form of a bailment or lease for the
				use of property by a consumer for an initial period of 4 months or less, that
				is renewable with each payment by the consumer, and that permits but does not
				obligate the consumer to become the owner of the property.
								(B)ExclusionsThe term rental-purchase
				agreement does not include—
									(i)a credit sale (as defined in section 103(g)
				of the Truth in Lending Act);
									(ii)a consumer lease (as defined in section
				181(1) of the Truth in Lending Act); or
									(iii)a transaction giving rise to a debt
				incurred in connection with the business of lending money or a thing of
				value.
									(15)Rental-Purchase cost
								(A)In generalFor purposes of sections 1010 and 1011, the
				term rental-purchase cost means the sum of all rental payments and
				mandatory fees or charges imposed by the merchant as a condition of entering
				into a rental-purchase agreement or acquiring ownership of property under a
				rental-purchase agreement, including—
									(i)any service, processing, or administrative
				charge;
									(ii)any fee for an investigation or credit
				report; and
									(iii)any charge for delivery required by the
				merchant.
									(B)Excluded
				itemsThe following fees or
				charges shall not be taken into account in determining the rental-purchase cost
				with respect to a rental-purchase transaction:
									(i)Fees and charges prescribed by law, which
				actually are or will be paid to public officials or government entities, such
				as sales tax.
									(ii)Fees and charges for optional products and
				services offered in connection with a rental-purchase agreement.
									(16)StateThe term State means any State
				of the United States, the District of Columbia, any territory of the United
				States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific
				Islands, the Virgin Islands, and the Northern Mariana Islands.
							(17)Total costThe term total cost means the
				sum of the initial payment and all periodic payments in the payment schedule to
				be paid by the consumer to acquire ownership of the property that is the
				subject of the rental-purchase agreement.
							1002.Exempted transactionsThis title does not apply to rental-purchase
				agreements primarily for business, commercial, or agricultural purposes, or
				those made with agencies or instrumentalities of the Federal Government or a
				State or political subdivision thereof.
					1003.General disclosure requirements
						(a)Recipient of disclosureA merchant shall disclose to any person who
				will be a signatory to a rental-purchase agreement the information required by
				sections 1004 and 1005.
						(b)Timing of disclosureThe disclosures required under sections
				1004 and 1005 shall be made before the consummation of the rental-purchase
				agreement, and clearly and conspicuously in writing as part of the
				rental-purchase agreement to be signed by the consumer.
						(c)Clearly and conspicuouslyAs used in this section, the term
				clearly and conspicuously means that information required to be
				disclosed to the consumer shall be worded plainly and simply, and appear in a
				type size, prominence, and location as to be readily noticeable, readable, and
				comprehensible to an ordinary consumer.
						1004.Rental-Purchase disclosures
						(a)In generalFor each rental-purchase agreement, the
				merchant shall disclose to the consumer, to the extent applicable—
							(1)the date of consummation of the
				rental-purchase transaction and the identities of the merchant and the
				consumer;
							(2)a brief description of the rental property,
				which shall be sufficient to identify the property to the consumer, including
				an identification or serial number, if applicable, and a statement indicating
				whether the property is new or used;
							(3)a description of any fee, charge, or
				penalty, in addition to the periodic payment, that the consumer may be required
				to pay under the agreement, which shall be separately identified by type and
				amount;
							(4)a clear and conspicuous statement that the
				transaction is a rental-purchase agreement and that the consumer will not
				obtain ownership of the property until the consumer has paid the total dollar
				amount necessary to acquire ownership;
							(5)the amount of any initial payment, which
				includes the first periodic payment, and the total amount of any fees, taxes,
				or other charges, required to be paid by the consumer;
							(6)the amount of the cash price of the
				property that is the subject of the rental-purchase agreement, and, if the
				agreement involves the rental of 2 or more items as a set (as may be defined by
				the Board in regulation) a statement of the aggregate cash price of all items
				shall satisfy this requirement;
							(7)the amount and timing of periodic payments,
				and the total number of periodic payments necessary to acquire ownership of the
				property under the rental-purchase agreement;
							(8)the total cost, using that term, and a
				brief description, such as This is the amount that you will pay the
				merchant if you make all periodic payments to acquire ownership of the
				property.;
							(9)a statement of the right of the consumer to
				terminate the agreement without paying any fee or charge not previously due
				under the agreement by voluntarily surrendering or returning the property in
				good repair upon expiration of any lease term; and
							(10)substantially the following statement:
				OTHER IMPORTANT
				TERMS: See your rental-purchase agreement for additional
				important information on early termination procedures, purchase option rights,
				responsibilities for loss, damage, or destruction of the property, warranties,
				maintenance responsibilities, and other charges or penalties you may
				incur..
							(b)Form of disclosureThe disclosures required by paragraphs (4)
				through (10) of subsection (a) shall—
							(1)be segregated from other information at the
				beginning of the rental-purchase agreement;
							(2)contain only directly related information;
				and
							(3)be identified in boldface, upper-case
				letters as follows: IMPORTANT RENTAL-PURCHASE
				DISCLOSURES.
							(c)Disclosure requirements relating to
				insurance premiums and liability waivers
							(1)In generalA merchant shall clearly and conspicuously
				disclose in writing to the consumer before the consummation of a
				rental-purchase agreement that the purchase of leased property insurance or
				liability waiver coverage is not required as a condition for entering into the
				rental-purchase agreement.
							(2)Affirmative written request after cost
				disclosureA merchant may
				provide insurance or liability waiver coverage, directly or indirectly, in
				connection with a rental-purchase transaction only if—
								(A)the merchant clearly and conspicuously
				discloses to the consumer the cost of each component of such coverage before
				the consummation of the rental-purchase agreement; and
								(B)the consumer signs an affirmative written
				request for such coverage after receiving the disclosures required under
				paragraph (1) and subparagraph (A) of this paragraph.
								(d)Accuracy of disclosure
							(1)In generalThe disclosures required to be made under
				subsection (a) shall be accurate as of the date on which the disclosures are
				made, based on the information available to the merchant.
							(2)Information subsequently rendered
				inaccurateIf information
				required to be disclosed under subsection (a) is subsequently rendered
				inaccurate as a result of any agreement between the merchant and the consumer
				subsequent to the delivery of the required disclosures, the resulting
				inaccuracy shall not constitute a violation of this title.
							1005.Other agreement provisions
						(a)In generalEach rental-purchase agreement
				shall—
							(1)provide a statement specifying whether the
				merchant or the consumer is responsible for loss, theft, damage, or destruction
				of the property;
							(2)provide a statement specifying whether the
				merchant or the consumer is responsible for maintaining or servicing the
				property, together with a brief description of the responsibility;
							(3)provide that the consumer may terminate the
				agreement without paying any charges not previously due under the agreement by
				voluntarily surrendering or returning the property that is the subject of the
				agreement upon expiration of any rental period;
							(4)contain a provision for reinstatement of
				the agreement, which at a minimum—
								(A)permits a consumer who fails to make a
				timely rental payment to reinstate the agreement, without losing any rights or
				options which exist under the agreement, by the payment of all past due rental
				payments and any other charges then due under the agreement and a payment for
				the next rental period within 7 business days after failing to make a timely
				rental payment if the consumer pays monthly, or within 3 business days after
				failing to make a timely rental payment if the consumer pays more frequently
				than monthly;
								(B)if the consumer returns or voluntarily
				surrenders the property covered by the agreement, other than through judicial
				process, during the applicable reinstatement period set forth in subparagraph
				(A), permits the consumer to reinstate the agreement during a period of at
				least 60 days after the date of the return or surrender of the property by the
				payment of all amounts previously due under the agreement, any applicable fees,
				and a payment for the next rental period;
								(C)if the consumer has paid 50 percent or more
				of the total cost necessary to acquire ownership and returns or voluntarily
				surrenders the property, other than through judicial process, during the
				applicable reinstatement period set forth in subparagraph (A), permits the
				consumer to reinstate the agreement during a period of at least 120 days after
				the date of the return of the property by the payment of all amounts previously
				due under the agreement, any applicable fees, and a payment for the next rental
				period; and
								(D)permits the consumer, upon reinstatement of
				the agreement, to receive the same property, if available, that was the subject
				of the rental-purchase agreement, or if the same property is not available, a
				substitute item of comparable quality and condition, except that the Board may,
				by regulation or order, exempt any independent small business (as defined by
				regulation of the Board) from the requirement of providing the same or
				comparable product during the extended reinstatement period provided in
				subparagraph (C), if the Board determines, taking into account such standards
				as the Board determines appropriate, that the reinstatement right provided in
				subparagraph (C) would provide excessive hardship for the independent small
				business;
								(5)provide a statement specifying the terms
				under which the consumer shall acquire ownership of the property that is the
				subject of the rental-purchase agreement either by payment of the total cost to
				acquire ownership, as provided in section 1006, or by exercise of any early
				purchase option provided in the rental-purchase agreement;
							(6)provide a statement disclosing that if any
				part of a manufacturer’s express warranty covers the property at the time the
				consumer acquires ownership of the property, the warranty will be transferred
				to the consumer if allowed by the terms of the warranty; and
							(7)provide, to the extent applicable, a
				description of any grace period for making any periodic payment, the amount of
				any security deposit, if any, to be paid by the consumer upon initiation of the
				rental-purchase agreement, and the terms for refund of such security deposit to
				the consumer upon return, surrender or purchase of the property.
							(b)Repossession during reinstatement
				periodSubsection (a)(4)
				shall not be construed so as to prevent a merchant from attempting to repossess
				property during the reinstatement period pursuant to subsection (a)(4)(A), but
				such a repossession does not affect the right of the consumer to reinstatement
				under subsection (a)(4).
						1006.Right to acquire ownership
						(a)In generalThe consumer shall acquire ownership of the
				property that is the subject of the rental-purchase agreement, and the
				rental-purchase agreement shall terminate, upon compliance by the consumer with
				the requirements of subsection (b) or any early payment option provided in the
				rental purchase agreement, and upon payment of any past due payments and fees,
				as permitted by regulation of the Board.
						(b)Payment of total costThe consumer shall acquire ownership of the
				rental property upon payment of the total cost of the rental-purchase
				agreement, as defined in section 1001(17), and as disclosed to the consumer in
				the rental-purchase agreement pursuant to section 1004(a).
						(c)Additional fees prohibitedA merchant shall not require the consumer
				to pay, as a condition for acquiring ownership of the property that is the
				subject of the rental-purchase agreement, any fee or charge in addition to, or
				in excess of, the regular periodic payments required by subsection (b), or any
				early purchase option amount provided in the rental-purchase agreement, as
				applicable. A requirement that the consumer pay an unpaid late charge or other
				fee or charge which the merchant has previously billed to the consumer shall
				not constitute an additional fee or charge for purposes of this
				subsection.
						(d)Transfer of ownership rightsUpon payment by the consumer of all
				payments necessary to acquire ownership under subsection (b) or any early
				purchase option amount provided in the rental-purchase agreement, as
				applicable, the merchant shall—
							(1)deliver, or mail to the last known address
				of the consumer, such documents or other instruments which the Board has
				determined, by regulation, are necessary to acknowledge full ownership by the
				consumer of the property acquired pursuant to the rental-purchase agreement;
				and
							(2)transfer to the consumer the unexpired
				portion of any warranties provided by the manufacturer, distributor, or seller
				of the property, which shall apply as if the consumer were the original
				purchaser of the property, except where such transfer is prohibited by the
				terms of the warranty.
							1007.Prohibited provisionsA rental-purchase agreement may not
				contain—
						(1)a confession of judgment;
						(2)a negotiable instrument;
						(3)a security interest or any other claim of a
				property interest in any goods, except those goods, the use of which is
				provided by the merchant pursuant to the agreement;
						(4)a wage assignment;
						(5)a provision requiring the waiver of any
				legal claim or remedy created by this title or other provision of Federal or
				State law;
						(6)a provision requiring the consumer, in the
				event that the property subject to the rental-purchase agreement is lost,
				stolen, damaged, or destroyed, to pay an amount in excess of the least
				of—
							(A)the fair market value of the property, as
				determined by regulation of the Board;
							(B)any early purchase option amount provided
				in the rental-purchase agreement; or
							(C)the actual cost of repair, as
				appropriate;
							(7)a provision authorizing the merchant, or a
				person acting on behalf of the merchant, to enter the dwelling of the consumer
				or other premises without obtaining the consent of the consumer, or to commit
				any breach of the peace in connection with the repossession of the rental
				property or the collection of any obligation or alleged obligation of the
				consumer arising out of the rental-purchase agreement;
						(8)a provision requiring the purchase of
				insurance or liability damage waiver to cover the property that is the subject
				of the rental-purchase agreement, except as permitted by regulation of the
				Board; or
						(9)a provision requiring the consumer to pay
				more than 1 late fee or charge for an unpaid or delinquent periodic payment,
				regardless of the period in which the payment remains unpaid or delinquent, or
				to pay a late fee or charge for any periodic payment because a previously
				assessed late fee has not been paid in full.
						1008.Statement of accountsUpon request of a consumer, a merchant shall
				provide a statement of the account of the consumer. If a consumer requests a
				statement for an individual account more than 4 times in any 12-month period,
				the merchant may charge a reasonable fee for the additional statements
				requested in excess of 4 times during that 12-month period.
					1009.Renegotiations and extensions
						(a)RenegotiationsFor purposes of this section, a
				renegotiation occurs when a rental-purchase agreement is satisfied
				and replaced by a new agreement undertaken by the same consumer. A
				renegotiation requires new disclosures under this title, except as provided in
				subsection (c).
						(b)ExtensionsFor purposes of this section, an
				extension is an agreement by the consumer and the merchant to
				continue an existing rental-purchase agreement beyond the original end of the
				payment schedule, but does not include a continuation that is the result of a
				renegotiation.
						(c)ExceptionsNew disclosures under this title are not
				required for the following, even if they meet the definition of a renegotiation
				or an extension under this section:
							(1)A reduction in payments.
							(2)A deferment of 1 or more payments.
							(3)The extension of a rental-purchase
				agreement.
							(4)The substitution of property with property
				that has a substantially equivalent or greater economic value, provided that
				the rental-purchase cost does not increase.
							(5)The deletion of property in a multiple-item
				agreement.
							(6)A change in the rental period, provided
				that the rental-purchase cost does not increase.
							(7)An agreement resulting from a court
				proceeding.
							(8)Any other event described in regulations
				prescribed by the Board.
							1010.Point-of-rental disclosures
						(a)In generalFor any item of property or set of items
				displayed or offered for rental-purchase, the merchant shall display on or next
				to the item or set of items a card, tag, or label that clearly and
				conspicuously discloses—
							(1)a brief description of the property;
							(2)whether the property is new or used;
							(3)the cash price of the property;
							(4)the amount of each rental payment;
							(5)the total number of rental payments
				necessary to acquire ownership of the property; and
							(6)the rental-purchase cost.
							(b)Form of disclosure
							(1)In generalA merchant may make the disclosures
				required by subsection (a) in the form of a list or catalog which is readily
				available to the consumer at the point of rental if the merchandise is not
				displayed in the showroom of the merchant, or if displaying a card, tag, or
				label would be impractical due to the size of the merchandise.
							(2)Clearly and conspicuouslyAs used in this section, the term
				clearly and conspicuously means that information required to be
				disclosed to the consumer shall appear in a type size, prominence, and location
				as to be noticeable, readable, and comprehensible to an ordinary
				consumer.
							1011.Rental-Purchase advertising
						(a)In generalIf an advertisement for a rental-purchase
				transaction refers to or states the amount of any payment for any specific item
				or set of items, the merchant making the advertisement shall also clearly and
				conspicuously state in the advertisement for the item or set of items
				advertised—
							(1)that the transaction advertised is a
				rental-purchase agreement;
							(2)the amount, timing, and total number of
				rental payments necessary to acquire ownership under the rental-purchase
				agreement;
							(3)the amount of the rental-purchase
				cost;
							(4)that to acquire ownership of the property,
				the consumer must pay the rental-purchase cost plus applicable taxes;
				and
							(5)whether the stated payment amount and
				advertised rental-purchase cost is for new or used property.
							(b)ProhibitionAn advertisement for a rental-purchase
				agreement shall not state or imply that a specific item or set of items is
				available at specific amounts or terms, unless the merchant usually and
				customarily offers, or will offer, the item or set of items at the stated
				amounts or terms.
						(c)Clearly and conspicuously
							(1)In generalFor purposes of this section, the term
				clearly and conspicuously means that required disclosures shall be
				presented in a type, size, shade, contrast, prominence, location, and manner,
				as applicable to different media for advertising, so as to be readily
				noticeable and comprehensible to the ordinary consumer.
							(2)Regulatory guidanceThe Board shall prescribe regulations on
				principles and factors to meet the clear and conspicuous standard, as
				appropriate to print, video, audio, and computerized advertising, reflecting
				the principles and factors typically applied in each medium by the Federal
				Trade Commission.
							(3)LimitationNothing contrary to, inconsistent with, or
				in mitigation of, the disclosures required by this section shall be used in any
				advertisement in any medium, and no audio, video, or print technique shall be
				used that is likely to obscure or detract significantly from the communication
				of the required disclosures.
							1012.Civil liability
						(a)In generalExcept as otherwise provided in section
				1013, any merchant who fails to comply with any requirement of this title with
				respect to any consumer is liable to such consumer as provided for leases in
				section 130. For purposes of this section, the term creditor as
				used in section 130 shall include a merchant, as defined in
				section 1001.
						(b)Jurisdiction of courts; limitation on
				actions
							(1)In generalNotwithstanding section 130(e), any action
				under this section may be brought in any United States district court, or in
				any other court of competent jurisdiction, before the end of the 1-year period
				beginning on the date on which the last payment was made by the consumer under
				the rental-purchase agreement.
							(2)Recoupment or set-offThis subsection shall not bar a consumer
				from asserting a violation of this title in an action to collect an obligation
				arising from a rental-purchase agreement, which was brought after the end of
				the 1-year period described in paragraph (1) as a matter of defense by
				recoupment or set-off in such action, except as otherwise provided by State
				law.
							1013.Additional grounds for civil
				liability
						(a)Individual cases with actual
				damagesAny merchant who
				fails to comply with any requirement imposed under section 1010 or 1011 with
				respect to any consumer who suffers actual damage from the violation shall be
				liable to such consumer as provided in section 130.
						(b)Pattern or practice of
				violationsIf a merchant
				engages in a pattern or practice of violating any requirement imposed under
				section 1010 or 1011, the Federal Trade Commission or an appropriate State
				attorney general, in accordance with section 1016, may initiate an action to
				enforce sanctions against the merchant, including—
							(1)an order to cease and desist from such
				practices; and
							(2)a civil money penalty of such amount as the
				court may impose, based on such factors as the court may determine to be
				appropriate.
							1014.Liability of assignees
						(a)Assignees includedFor purposes of section 1013 and this
				section, the term merchant includes an assignee of a
				merchant.
						(b)Liabilities of assignees
							(1)Apparent violationAn action under section 1012 or 1013 for a
				violation of this title may be brought against an assignee only if the
				violation is apparent on the face of the rental-purchase agreement to which it
				relates.
							(2)Apparent violation definedFor purposes of this subsection, a
				violation that is apparent on the face of a rental-purchase agreement includes,
				but is not limited to, a disclosure that can be determined to be incomplete or
				inaccurate from the face of the agreement.
							(3)Involuntary assignmentAn assignee has no liability under this
				section in a case in which the assignment is involuntary.
							(4)Rule of constructionNo provision of this section shall be
				construed as limiting or altering the liability under section 1012 or 1013 of a
				merchant assigning a rental-purchase agreement.
							(c)Proof of disclosureIn an action by or against an assignee, the
				consumer’s written acknowledgment of receipt of a disclosure, made as part of
				the rental-purchase agreement, shall be conclusive proof that the disclosure
				was made, if the assignee had no knowledge that the disclosure had not been
				made when the assignee acquired the rental-purchase agreement to which it
				relates.
						1015.Regulations
						(a)In generalThe Board shall prescribe regulations, as
				necessary to carry out this title, to prevent its circumvention, and to
				facilitate compliance with its requirements.
						(b)Model disclosure forms
							(1)Board authorityThe Board may publish model disclosure
				forms and clauses for common rental-purchase agreements to facilitate
				compliance with the disclosure requirements of this title and to aid the
				consumer in understanding the transaction by utilizing readily understandable
				language to simplify the technical nature of the disclosures.
							(2)ContentIn devising forms described in paragraph
				(1), the Board shall consider the use by merchants of data processing or
				similar automated equipment.
							(3)Use not mandatoryNothing in this title may be construed to
				require a merchant to use any model form or clause published by the Board under
				this section.
							(4)Determination of complianceA merchant shall be deemed to be in
				compliance with the requirement to provide disclosure under section 1003(a) if
				the merchant—
								(A)uses any appropriate model form or clause
				published by the Board under this section; or
								(B)uses any such model form or clause, and
				changes it by deleting any information which is not required by this title or
				rearranging the format, if in making such deletion or rearranging the format,
				the merchant does not affect the substance, clarity, or meaningful sequence of
				the disclosure.
								(c)Effective date of regulations
							(1)In generalAny regulation prescribed by the Board, or
				any amendment or interpretation thereof, shall not be effective before the
				October 1 that follows the date of publication of the regulation in final form
				by at least 6 months.
							(2)Authority to modifyThe Board may, at its discretion—
								(A)lengthen the period of time described in
				paragraph (1) to permit merchants to adjust to accommodate new requirements;
				or
								(B)shorten that period of time, if the Board
				makes a specific finding that such action is necessary to comply with the
				findings of a court or to prevent unfair or deceptive practices.
								(3)Voluntary complianceNotwithstanding paragraph (1) or (2), a
				merchant may comply with any newly prescribed disclosure requirement prior to
				its effective date.
							1016.Enforcement
						(a)Federal enforcementCompliance with this title shall be
				enforced under the Federal Trade Commission
				Act (15
				U.S.C. 41 et seq.), and a violation of any requirement imposed
				under this title shall be deemed a violation of a requirement imposed under
				that Act. All of the functions and powers of the Federal Trade Commission under
				the Federal Trade Commission Act are
				available to the Commission to enforce compliance by any person with the
				requirements of this title, irrespective of whether that person is engaged in
				commerce or meets any other jurisdictional test under the
				Federal Trade Commission Act.
						(b)State enforcement
							(1)In generalAn action to enforce the requirements
				imposed by this title may also be brought by the appropriate State attorney
				general in any appropriate United States district court, or any other court of
				competent jurisdiction.
							(2)Prior written notice
								(A)In generalThe State attorney general shall provide
				prior written notice of any civil action described in paragraph (1) to the
				Federal Trade Commission, and shall provide the Commission with a copy of the
				complaint.
								(B)Emergency actionIf prior notice required by this paragraph
				is not feasible, the State attorney general shall provide notice to the
				Commission immediately upon instituting the action.
								(3)FTC interventionThe Commission may—
								(A)intervene in an action described in
				paragraph (1);
								(B)upon intervening—
									(i)remove the action to the appropriate United
				States district court, if it was not originally brought there; and
									(ii)be heard on all matters arising in the
				action; and
									(C)file a petition for appeal.
								1017.Criminal liability for willful and knowing
				violationWhoever willfully
				and knowingly gives false or inaccurate information, or fails to provide
				information which that person is required to disclose under the provisions of
				this title or any regulation issued under this title shall be subject to the
				penalty provisions as provided in section 112.
					1018.Relation to other laws
						(a)Relation to State law
							(1)No effect on consistent State
				lawsExcept as otherwise
				provided in subsection (b), this title does not annul, alter, or affect in any
				manner the meaning, scope, or applicability of the laws of any State relating
				to rental-purchase agreements, except to the extent that those laws are
				inconsistent with any provision of this title, and then only to the extent of
				the inconsistency.
							(2)Determination of
				inconsistencyUpon its own
				motion or upon the request of an interested party, which is submitted in
				accordance with procedures prescribed by regulation of the Board, the Board
				shall determine whether any such inconsistency exists. If the Board determines
				that a term or provision of a State law is inconsistent with a provision of
				this title, merchants located in that State shall not be required to comply
				with that term or provision, and shall incur no liability under the law of that
				State for failure to follow such term or provision, notwithstanding that such
				determination is subsequently amended, rescinded, or determined by judicial or
				other authority to be invalid for any reason.
							(3)Greater protection under State
				lawExcept as provided in
				subsection (b), for purposes of this section, a term or provision of a State
				law is not inconsistent with the provisions of this title if the term or
				provision affords greater protection and benefit to the consumer than the
				protection and benefit provided under this title, as determined by the Board,
				on its own motion or upon the petition of any interested party.
							(b)State laws relating to characterization of
				transactionNotwithstanding
				subsection (a), this title shall supersede any State law, to the extent that
				such law—
							(1)regulates a rental-purchase agreement as a
				security interest, credit sale, retail installment sale, conditional sale, or
				any other form of consumer credit, or that imputes to a rental-purchase
				agreement the creation of a debt or extension of credit; or
							(2)requires the disclosure of a percentage
				rate calculation, including a time-price differential, an annual percentage
				rate, or an effective annual percentage rate.
							(c)Relation to Federal Trade Commission ActNo provision of this title shall be
				construed as limiting, superseding, or otherwise affecting the applicability of
				the Federal Trade Commission Act to
				any merchant or rental-purchase transaction.
						1019.Effect on Government agenciesNo civil liability or criminal penalty under
				this title may be imposed on the United States or any of its departments or
				agencies, any State or political subdivision thereof, or any agency of a State
				or political subdivision thereof.
					1020.Compliance dateCompliance with this title shall not be
				required until 6 months after the date of enactment of this title. In any case,
				a merchant may comply with this title at any time after such date of
				enactment.
					.
		
